 



Exhibit 10.13
CHANGE OF CONTROL AGREEMENT
     This Change of Control Agreement (the “Agreement”) is made and entered into
by and between [Name] (the “Executive”) and XenoPort, Inc., a Delaware
corporation (the “Company”), effective as of [Date], 2007.
RECITALS
     It is expected that the Company from time to time may consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Executive and can cause the Executive
to consider alternative employment opportunities. The Board has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication and objectivity of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company.
     The Board believes that it is in the best interests of the Company and its
stockholders to provide the Executive with an incentive to continue [his/her]
employment and to motivate the Executive to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.
     Certain capitalized terms used in the Agreement are defined in Section 4
below.
     The parties hereto agree as follows:
1. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto with respect to this Agreement have been
satisfied.
2. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will. If the Executive’s
employment terminates for any reason, including (without limitation) any
termination prior to a Change of Control, the Executive shall not be entitled to
any payments, benefits, damages, awards or compensation other than as provided
by this Agreement, or as may otherwise be available in accordance with written
plans or agreements with the Company.
3. Termination Following a Change of Control.
     (a) Termination Without Cause or Voluntary Termination For Good Reason. In
the event that a Change of Control (as defined below) of the Company occurs, and
during the period beginning on the closing date of the transaction giving rise
to such Change of Control and ending twelve (12) months after such closing date,
the Executive’s employment with the Company (or the successor entity in such
Change of Control transaction) is either (1) terminated by the Company (or its
successor entity) without Cause (as defined below) or (2) terminated by the
Executive for Good Reason (as defined below), then the Executive shall be
entitled to receive Termination Benefits (as defined below); provided, however,
that in order for the Executive to terminate for Good Reason, (i) the Executive
must provide written notice to the Company (or the successor entity in the
Change of

 



--------------------------------------------------------------------------------



 



Control transaction) of the existence of the Good Reason condition within ninety
(90) days following the initial existence of the Good Reason condition, and
(ii) the Company (or the successor entity in the Change of Control transaction)
shall not be required to provide Termination Benefits if it is able to remedy
the Good Reason condition within a period of thirty (30) days following such
notice.
     (b) Payment of Termination Benefits. If the Executive becomes entitled to
receive Termination Benefits pursuant to Section 3(a), the continued payments of
base salary, to the extent of payments made from the date of the Executive’s
termination of employment through March 15 of the calendar year following such
termination, are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations; to the extent such payments are made following said
March 15, they are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
termination from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by such provision,
with any excess amount being regarded as subject to the distribution
requirements of Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), including, without limitation, the requirement of
Section 409A(a)(2)(B)(i) of the Code that payment be delayed until six
(6) months after the Executive’s termination of employment if the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
at the time of such termination.
4. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:
          “Cause” shall mean either: (i) any act of personal dishonesty taken by
the Executive in connection with [his/her] responsibilities as an Executive and
intended to result in substantial personal enrichment of the Executive; (ii) the
conviction of a felony; (iii) a willful act by the Executive that constitutes
gross misconduct and that is injurious to the Company; or (iv) following
delivery to the Executive of a written demand for performance from the Company
that describes the basis for the Company’s belief that the Executive has not
substantially performed [his/her] duties, continued violations by the Executive
of the Executive’s obligations to the Company that are demonstrably willful and
deliberate on the Executive’s part.
          “Change of Control” means the completion by the Company of a
reorganization, merger or consolidation, in each case with respect to which
persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation would not immediately thereafter own
more than 50% of, respectively, the capital stock and the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated corporation’s then-outstanding voting securities, or of a
liquidation or dissolution of the Company or of the sale of all or substantially
all of the assets of the Company. For purposes hereof, such Change of Control
shall be deemed to have occurred on the date on which the transaction closes.
          “Good Reason” shall mean any of the following conditions arising
without the Executive’s express written consent:

 



--------------------------------------------------------------------------------



 



               (i) an assignment to the Executive of material duties or a
material reduction of the Executive’s duties, either of which results in a
significant diminution in the Executive’s position or responsibilities in effect
immediately prior to the closing date of the Change of Control transaction, or
the removal of the Executive from such position and responsibilities;
               (ii) a material reduction by the Company (or the successor entity
in the Change of Control transaction) in the base compensation of the Executive
as in effect immediately prior to such reduction; or
               (iii) a relocation of the Executive’s principal place of
employment to a facility or a location more than 40 miles from the Executive’s
then present location.
          “Stock Rights” shall mean all of the Executive’s options, restricted
stock, restricted stock units or rights to acquire vested ownership of shares of
Common Stock of the Company under plans, agreements or arrangements that are
compensatory in nature, including, without limitation, the Company’s 1999 Stock
Plan, the Company’s 2005 Equity Incentive Plan and Restricted Stock Purchase
Agreements between the Company and the Executive.
          “Termination Benefits” shall mean (1) all unvested Stock Rights (as
defined above) shall become fully vested as of the effective date of such
termination of employment described in Section 3(a), and (2) the Executive shall
continue to receive for a period of six (6) months following the effective date
of such termination of employment described in Section 3(a) continued payment of
the greater of the Executive’s base salary in effect immediately prior to
(i) such termination or (ii) the closing date of the transaction giving rise to
a Change of Control. In addition, the Executive shall have the right to convert
[his/her] health insurance benefits to individual coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and any
analogous provisions of applicable state law. Should the Executive so elect, the
Company shall reimburse the Executive for six (6) months of such health care
coverage following the effective date of such termination of employment
described in Section 3(a).
5. Successors.
     (a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets that executes and
delivers the assumption agreement described in this Section 5(a) or that becomes
bound by the terms of this Agreement by operation of law.
     (b) Executive’s Successors. The terms of this Agreement and all rights of
the Executive hereunder shall inure to the benefit of, and be enforceable by,
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 



--------------------------------------------------------------------------------



 



6. Notice.
     (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to the Executive at [his/her] home address most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
     (b) Notice of Termination. Any termination by the Company for Cause or by
the Executive as a result of a voluntary resignation shall be communicated by a
notice of termination to the other party hereto given in accordance with Section
6(a) of this Agreement. Such notice shall indicate the specific termination
provision in this Agreement relied upon, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination under the
provision so indicated, and shall specify the termination date (which shall be
not more than 30 days after the giving of such notice).
7. Miscellaneous Provisions.
     (a) No Duty to Mitigate. The Executive shall not be required to mitigate
the amount of any payment contemplated by this Agreement, nor shall any such
payment be reduced by any earnings that the Executive may receive from any other
source.
     (b) Amendment; Waiver. No provision of this Agreement shall be amended,
modified, waived or discharged unless the amendment, modification, waiver or
discharge is agreed to in writing and signed by the Executive and by an
authorized officer of the Company (other than the Executive). No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
     (c) Whole Agreement. No agreements, representations or understandings
(whether oral or written and whether express or implied) that are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement represents the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior arrangements and understandings regarding same.
     (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California as applied to agreements entered into among California residents to
be performed entirely within California, without regard to conflict of laws
rules.
     (e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
     (f) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

          COMPANY:   XENOPORT, INC.
 
       
 
  By:    
 
       
 
      Ronald W. Barrett, PhD
 
      Chief Executive Officer
 
        EXECUTIVE:   [Name]
 
       
 
       
 
      [Name]
 
      [Title]

Signature Page to XenoPort, Inc. Change of Control Agreement

 